DETAILED ACTION
Examiner's Statement of reason for Allowance
Claims 1-13, 15-20, 22-27, 29-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a scalable certificate management system architecture.
The closest prior art, as previously recited, Whyte (“A security credential management system for V2V communications IEEE 2013), Adinarayan (US 2013/0283289), Romansky (US 10,484,351) are also generally directed to various aspects of certificate management.  However, none of prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 18, 15.  For example, none of the cited prior art teaches or suggest the steps of: wherein the scalable certificate management system assigns one or more certificate loads to each computerized device of a plurality of computerized devices, the one or more certificate loads indicating a number of the pseudonym certificates to be stored within each computerized device during a time period, and wherein the one or more certificate loads are assignable so that each of the computerized devices can have a number of the pseudonym certificates stored during the time period different from other ones of the computerized devices.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HARRIS C WANG/Primary Examiner, Art Unit 2439